           1

           2
                                                                                                 AUG 0 1 2019
           3                                                                                      SUSAN Y.SOdNG
                                                                                             CLERK, U.S. DISTRICT COURT
           4                                      UNITED STATES DISTRICT COURWORTHERN DISTRICT OF CALIFORNIA

           5                                     NORTHERN DISTRICT OF CALIFORNIA

           6

           7     UNITED STATES OF AMERICA                                 Case No.l9-mj-71160-MAG
                                    Plaintiff,
           8
                                                                          Charging District's Case No. 3;15-CR-
                          V.
           9                                                              3087 JM
                 D'MONDO BURNS,
          10                                                              Southern District of California
                                    Defendant.

          11

     cd   12                                 COMMITMENT TO ANOTHER DISTRICT

II        13           The defendant has been ordered to appear in the Southern District of California.

P
B
^
  <4H
   o
          14   The defendant may need an interpreter for this language: n/a.
S t3      15           The defendant:              (X) will retain an attorney.
CO



^ s^
C/D       16                                       ( ) is requesting court-appointed counsel.
'O 6
          17           The defendant remains in custody after the initial appearance.
a ^
          18

          19           IT IS ORDERED: The United States Marshal must transport the defendant, together with

          20   a copy of this order, to the charging district and deliver the defendant to the United States Marshal

          21   for that district, or to another officer authorized to receive the defendant. The Marshal or officer

          22   of the charging district should immediately notify the United States Attorney and the Clerk of the

          23   Clerk for that district of the defendant's arrival so that further proceedings may be promptly
          24   scheduled. The Clerk of this district must promptly transmit the papers and any bail to the

          25   charging district.

          26   Dated: August 1, 2019

          27
                                                                                  ./A/)/
                                                                        JZABETH D. LAPORTE ^
          28
                                                                     United States Magistrate Judge
